     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )            CRIMINAL ACTION NO.
       v.                            )                2:18cr21-MHT
                                     )                    (WO)
BRANDON E. PHALY                     )

                                   OPINION

       Defendant      Brandon      E.        Phaly    pled   guilty    to   one

count of Production of Child Pornography in violation

of    18    U.S.C.    §    2251(a)       &    (e).       After     pronouncing

Phaly’s sentence to be 15 years, the court emphasized

that the sentence was wholly unfair and unjust.                             This

opinion explains why in more detail.

      Phaly’s offense carries a mandatory minimum of 15

years’      imprisonment.          See       18   U.S.C.     § 2251(e).       At

sentencing,      the       court     accepted          the    parties’      plea

agreement      and        sentenced          Phaly     to     15    years     of

imprisonment         followed      by        10      years   of     supervised

release.      The sentence in this case is extraordinarily

excessive and unreasonable, but the court had no choice

but to impose it.
       There are relevant mitigating factors in this case

that     the     court      must     consider        under        18    U.S.C.

§ 3553(a)(1); however, due to the mandatory minimum,

the sentence does not reflect these factors.

       Most strikingly, although Phaly was 25 years old at

the     time    of   the    offense,        he     has    an     intellectual

disability that causes him to have a mental age of 14.8

years.         He created the pornographic images at issue

during a sexual relationship with a 14-year-old that

apparently was not coerced.                 He shared the images with

only her, and the court heard no evidence suggesting

that he intended to share them with others or that he

made the images for financial gain.

       For the purposes of determining his competency to

stand trial in this case, Phaly underwent a thorough

forensic evaluation conducted by the Bureau of Prisons

(BOP),    see    United     States     v.    Phaly,       2018    WL   3873581

(M.D.    Ala.     Aug.     15,   2018),      and    was    diagnosed     with

social anxiety disorder and adjustment disorder with

depressed       mood.       He   has       below-average         intellectual


                                       2
functioning      with     an    IQ       of      80,       although     prior

evaluations put his IQ at between 60 and 70.                               As a

child, he was diagnosed with learning disabilities and

a speech impairment; as a result, he was enrolled in

special educational classes starting in the first grade

and was withdrawn from school in the fourth grade and

subsequently home schooled.              Phaly was awarded social

security    disability         income       on    the       basis     of     an

intellectual disability.             See Presentence Investigation

Report   (doc.    no.    68)    at    10.        As    a    result    of    his

intellectual disability and social anxiety, he has had

only one job in his entire life that lasted for only

one   month;     he     reportedly       could        not    tolerate       the

required social interactions.

      Phaly has no adult criminal history or juvenile

adjudications.        The BOP forensic evaluation found that

his risk of sexual recidivism is low.

      In sum, the court cannot in good faith say that the

sentence it was required to impose is reasonable, that

it otherwise complies with the purposes of 18 U.S.C.


                                     3
§ 3553(a), or that it adequately reflects the “history

and   characteristics        of   the      defendant.”        18   U.S.C.

§ 3553(a)(1).        On the contrary, the sentence imposed in

this case was “greater than necessary ... to reflect

the seriousness of the offense, to promote respect for

the   law,    ...     to    provide       just   punishment    for   the

offense,”     and     “to     afford       adequate   deterrence      to

criminal conduct.”          18 U.S.C. §§ 3553(a), (a)(2)(A), &

(a)(2)(B).     Indeed, using common sense and under any

reasonable notion of justice, the court believes that

it was, in short, unfair and unjust.                     The sentence

totally      fails     to     take        into    consideration      the

substantial mitigating factors discussed above.                      The

court felt it was, in effect, sentencing a 14-year-old

child to prison for 15 years for taking pictures of

another 14-year-old child.

      DONE, this the 5th day of February, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                      4
